Mr. Justice Gabbert
delivered the opinion of the court:
By the General Laws of 1877, general section 2479, it was provided:
“Whenever the school board of two (2) or more contiguous school districts shall each deem it advisable to establish a union 'high school, the county superintendent shall, at the request of two (2) of the secretaries of the boards call a meeting of the boards interested by giving personal notice to each member, which meeting shall elect, by ballot, from among the members of said boards, if a majority of the members of each board are present, a committee of three (3) to be known as the high school committee of such union high school. The county superintendent shall.be ex officio an additional member of said committee, and shall preside at the meetings thereof. There shall be elected a secretary of such committee, and, if need be, a treasurer. ’ ’
In 1889, by the Session Laws of that year, p. 337, this section was amended by adding the following:
“In any case in which the county seat of any county shall be included in one school district, the board of such school district shall have the same powers to (of) establishing and organizing a high school as are hereby given to the boards of two or more contiguous school districts, and in such case the high school committee shall be the board of such *276school district, or such three members as they may select. High schools formed under the provisions of this section shall be open to children from all districts of the county in which they are so formed, provided such children are qualified as hereinafter provided.”
The original section and amendment now constitute section 3997, Mills’ Stats.
Union high school No. 1, Otero county, was .organized by virtue of the amendment of 1889, in that it embraced school district No. 11 of that county, which includes La Junta, the county seat. Down to 1906 district No. 11 was only entitled to a board of three members, but when it' became a district of the first class,' it was entitled to a board of five. Five have been selected. For the period from May, 1906, to May, 1907, the board of the district selected three of its members as the high school committee. Subsequent to that date it has elected to have the entire board act as such committee. That it has the authority to pursue the latter course is clear, because the plain and unambiguous language of the law under which it was organized expressly provides that the high school committee of a union high school established in a school district which includes the whole of the county seat of a county, shall consist of the board of such school district or such three members as they may sélect, thus leaving it optional with the members of the board to determine whether the union high school of their district shall be governed by the entire board or by a committee of three selected from their number, in so far as such committee is composed of members of the board. The fact that when the union high school was first organized in district No.-11 the number of the directors of that district was only three, does not impose upon the present board the duty of selecting three of its members as a high *277school committee when the number of the members of the board has been increased to five, because the board has the authority to exercise the option of determining whether such committee shall consist of all the members of the board, or a certain number thereof.
The section of the school law above'quoted relates to two distinct classes of high schools:" The first, to those established in two or more contiguous school districts; and the second, to those which include but one district^ embracing the county seat of a county. The high school involved belongs to the latter class. For such class the law provides for a high school committee, but such committee is selected in the manner, or is designated according to the law which provides for the creation of the two classes of high schools. Numerous sections of the school law relating to high schools have been referred to by counsel for plaintiff in error in support of their contention that the board must designate three of its members to act on the high school committee, but they do not in any way modify, nor- are they in the slightest degree in conflict with, the law which vests in the board of school district No. 11 authority to determine whether the high school committee shall consist of three members of the board, or the entire board. These sections relate to the organization or maintenance of high schools under different circumstances, or to matters entirely foreign to the question here involved. The amendment of 1889 controls -the government of high schools organized in a district which includes the county seat of a county, so far as any question presented by the case at bar is involved.
It appears to be conceded by counsel for both parties that the superintendent of schools of Otero county is ex officio a member of the high school committee of Union high school No. 1, whether that com*278mittee consists of the entire board or of three of its members. For the purposes of this case we have assumed that she is, but we.must not be understood as so deciding.
The judgment of the district court is affirmed.

Affirmed.

Chiee Justice Steele and Mr. Justice Campbell -concur. _